Citation Nr: 0216840	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-03 335A	)	DATE
	)
	)


On appeal from the
Committee on Waivers and Compromises of the Department of 
Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits in the calculated amount of 
$1,388.00, to include the issue of whether that overpayment 
was properly created.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Army from December 1965 to December 1967, including service 
in the Republic of Vietnam from June  1966 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Committee on Waivers and Compromises (COWC) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
calculated amount of $1,388.00.  

In reviewing the issue of the creation of the overpayment in 
the calculated amount of $1,388.00, the Board observes that 
the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  See The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107].  Any duty imposed by the VCAA, including 
the duty to assist and to provide notification, has been 
fully met.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal for waiver of recovery of 
an overpayment of VA disability compensation benefits in the 
calculated amount of $1,388.00 has been obtained by the RO, 
and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  In a Declaration of Status of Dependents (VA Form 21-
686c), filed in February 1990, the veteran reported his 
dependent spouse and his three (3) minor children: [redacted], 
born November [redacted], 1973; [redacted], born July [redacted] 1975; and 
[redacted], born February [redacted] 1981.  

3.  A report of VA PTSD examination, conducted in March 
1998, cited the veteran's complaints of memory loss, showed 
that the diagnosis was PTSD, severe, that his Global 
Assessment of Functioning (GAF) Score was 30; and that the 
veteran was unable to function in all areas, while a report 
of VA PTSD evaluation, conducted in June 1999, showed that 
the veteran's memory was severely impaired due to depression 
and preoccupation with his service-connected PTSD; that the 
diagnosis was PTSD, chronic and severe; that his GAF Score 
was 30; and that the veteran was permanently and totally 
disabled from employment. 

4.  Effective October 1, 2000, the veteran was in receipt of 
VA disability compensation benefits at the 100 percent rate 
based on unemployability due to service-connected 
disabilities, with additional benefits on account of his 
dependent spouse and his son, [redacted], a child over age 18 
and attending school.

5.  Effective August 21, 2000, the RO awarded the veteran's 
son, [redacted],  Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. § Chapter 35, in his own 
right, without terminating the concurrent award of 
additional VA disability compensation benefits paid to the 
veteran on account of his dependent son, [redacted], a child 
over age 18 and attending school, although the RO knew, or 
should have known, based upon the evidence of record, that 
the veteran was simultaneously receiving additional VA 
disability compensation benefits on account of his dependent 
son, [redacted], a child over age 18 and attending school.  

6.  The overpayment of VA disability compensation benefits 
in the calculated amount of $1,388.00 was due to the fault 
of the RO in awarding Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. § Chapter 35, 
effective August 21, 2000, to [redacted] in his own right, while 
failing to simultaneously terminate the payment of 
additional VA disability compensation benefits to the 
veteran on account of his dependent son, [redacted], a child 
over age 18 and attending school.  

4.  The overpayment of VA disability compensation benefits 
to the veteran was not properly created, but was due to the 
fault of the RO in failing to properly terminate the payment 
of additional VA disability compensation benefits to the 
veteran on account of his dependent son, [redacted], a child 
over age 18 and attending school, as required by applicable 
law and regulations.  


CONCLUSION OF LAW

As the creation of the overpayment of VA disability 
compensation benefits in the calculated amount of $1,388.00 
was not properly created, the appeal for waiver of that 
overpayment is granted.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 1.962, 1. 963, 1.965, 3.650(3) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal for waiver of 
recovery of an overpayment of VA disability compensation 
benefits in the calculated amount of $1,388.00 has been 
obtained by the RO, and that VA's duty of notification to 
the claimant of required information and evidence and its 
duty to assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.

I.  The Evidence

The record shows that the veteran was awarded VA disability 
compensation benefits as a single veteran at the 10 percent 
rate, effective September 1, 1976.  Effective August 30, 
1989, the veteran was awarded VA disability compensation 
benefits at the 30 percent rate, with additional VA 
disability compensation benefits for his dependent spouse 
and his three (3) minor children: [redacted], born November [redacted] 
1973; [redacted], born July [redacted] 1975; and [redacted], born February 
[redacted] 1981.  He was notified of that action by RO letter of 
February 24, 1990, which informed him that he must notify 
the RO immediately of any change in the number or status of 
his dependents, and that failure to do so would result in 
the creation of an overpayment to his account.  

The veteran was informed by RO letters of subsequent changes 
in his award of VA disability compensation benefits caused 
by changes in his disability rating, the number of his minor 
dependent children, or the number of his dependent children 
over age 18 and attending school.  Two of those letters, 
dated July 5, 1991, and October 30, 1991, notified him that 
he was receiving additional VA disability compensation 
benefits for his spouse and his three (3) minor children, 
and that he must notify the RO immediately of any change in 
the number or status of his dependents, and that failure to 
do so would result in the creation of an overpayment to his 
account.  

The veteran's award of VA disability compensation benefits 
was increased because of a rating increase, effective in 
June 1991.  The veteran was notified of that action by RO 
letter of March 19, 1992, which informed him that he was 
receiving additional VA disability compensation benefits for 
his spouse and his three (3) minor children, and that he 
must notify the RO immediately of any change in the number 
or status of his dependents, and that failure to do so would 
result in the creation of an overpayment to his account.  

By RO letter of August 1, 1992, the veteran was informed 
that the RO proposed to reduce the amount of his VA 
disability compensation benefits because he had failed to 
complete and submit the school attendance verification 
report (VA Form 21-574) provided him showing that [redacted] 
continued to attend school after attaining age 18, and that 
he had 60 days to submit the requested evidence before the 
proposed reduction would take place.  

By RO letter of October 8, 1992, the veteran was informed 
that because of his failure to submit the requested evidence 
verifying [redacted]'s continued school attendance after 
attaining age 18, his award of VA disability compensation 
benefits would be reduced effective November [redacted] 1991, the 
date of [redacted]'s 18th birthday.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on October 16, 1992, the veteran verified 
[redacted]'s continued school attendance.  His award of VA 
disability compensation benefits was amended to restore 
additional VA disability compensation benefits on account of 
[redacted] as a dependent child over age 18 attending school.  

In April 1993, the veteran submitted a Certification of 
School Attendance or Termination (VA Form 21-8960) showing 
that [redacted] would continue to attend school through March 
1994.  The veteran's award of VA disability compensation 
benefits was amended to reflect his continued entitlement to 
additional disability compensation benefits on account of 
the continued dependency of [redacted], a child over age 18 
attending school.  The veteran was notified of that action 
by RO letter of April 19, 1993, which informed him that he 
was receiving additional disability compensation benefits 
for his spouse and his minor children, and that he must 
notify the RO immediately of any change in the number or 
status of his dependents, and that failure to do so would 
result in the creation of an overpayment to his account.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on September 21, 1993, the veteran stated 
that his daughter, [redacted], had become emancipated, and asked 
that she be removed from his award of VA disability 
compensation benefits.  His award was amended to reflect the 
removal of [redacted] as a dependent from his award of VA 
disability compensation benefits, effective October 1, 1993, 
and he was notified of that action by RO letter of September 
30, 1993, which informed him that he was receiving 
additional VA disability compensation benefits for his 
dependent spouse and child.

By RO letter of March 19, 1992, the veteran was notified 
that he was receiving additional VA disability compensation 
benefits for his spouse and child; that his award would be 
reduced, effective February 5, 1999, due to loss of a 
dependent; and that he must notify the RO immediately of any 
change in the number or status of his dependents, and that 
failure to do so would result in the creation of an 
overpayment which must be repaid.  

The veteran's award of VA disability compensation benefits 
was increased, effective June 1, 1995, because of a combined 
rating increase to 80 percent, effective in June 1995.  The 
veteran was notified of that action by RO letter of October 
4, 1995, which informed him that he was receiving additional 
VA disability compensation benefits for his spouse and his 
minor child, [redacted], and that he must notify the RO 
immediately of any change in the number or status of his 
dependents.  

By VA Form 10-5345, dated in September 1995, the veteran 
appointed the service organization, AMVETS, to represent him 
before VA, thereby revoking his prior appointment of the DAV 
as that representative.  The RO failed to take appropriate 
action upon receipt of that appointment until August 26, 
2000.

After appropriate notice of the proposed reduction, the 
veteran's award of VA disability compensation benefits was 
decreased from a combined evaluation of 80 percent to 70 
percent, effective May 1, 1996.  The veteran and his 
representative were notified of that action by RO letter of 
October 4, 1995, which informed him that he was receiving 
additional VA disability compensation benefits for his 
spouse and his minor child, [redacted], and that he must notify 
the RO immediately of any change in the number or status of 
his dependents.  

A Board remand order of January 29, 1998, returned the 
veteran's appeal of the denial of his claims for service 
connection for disabilities which included memory loss as 
residual to Agent Orange (AO) herbicide exposure or a 
pathology separate and apart from his service-connected PTSD 
to the RO for additional development and readjudication.  A 
report of VA PTSD examination, conducted in March 1998, 
cited the veteran's complaints of memory loss.  The 
diagnoses was PTSD, severe; the Global Assessment of 
Functioning (GAF) Score was 30; and the examiner stated that 
the veteran was unable to function in all areas.  The RO 
continued the current 50 percent evaluation for service-
connected PTSD.  

In April 1998, the veteran submitted a Status of Dependents' 
Questionnaire showing the continued dependency of his wife 
and his son, [redacted], born February [redacted] 1981.  

On September 1998, the veteran submitted an Application for 
Increased VA Disability Compensation Benefits based Upon 
Unemployability Due to Service-Connected Disabilities (VA 
Form 21-8940).

By RO letter of January 4, 1999, the veteran and his 
representative were notified that he might be entitled to 
compensation at the 100 percent rate if he was unable to 
secure and follow a substantially gainful occupation because 
of his service-connected disabilities.  He was asked to 
complete and submit an enclosed Application for Increased VA 
Disability Compensation Benefits based Upon Unemployability 
Due to Service-Connected Disabilities (VA Form 21-8940).

In January 1999, the veteran submitted a Request for 
Approval of School Attendance (VA Form 21-674c) for his son 
[redacted], reporting that [redacted] was over age 18 and attending 
school through June 1999.  His award of VA disability 
compensation benefits was amended to reflect the continuing 
dependency of his son, [redacted], as a child over age 18 and 
attending school.  The veteran and his representative were 
notified of that action by RO letter of February 16, 1999, 
which informed him that he was receiving additional VA 
disability compensation benefits for his spouse and his 
child, [redacted]; that additional disability compensation 
benefits would be paid for [redacted], until July 1, 1999; that 
he must notify the RO immediately of any change in the 
number or status of his dependents; and that failure to do 
so would result in an overpayment which must be repaid.  

The veteran's second Application for Increased VA Disability 
Compensation Benefits based Upon Unemployability Due to 
Service-Connected Disabilities (VA Form 21-8940), was 
received at the RO on February 9, 1999.

Another report of VA PTSD examination, conducted in January 
1999, cited the veteran's complaints of memory loss.  The 
diagnosis was PTSD, severe; the Global Assessment of 
Functioning (GAF) Score was 30; and the examiner stated that 
the veteran was unable to function in all areas.  A report 
of VA PTSD evaluation in June 1999, showed that the 
veteran's memory was severely impaired due to depression and 
preoccupation with his service-connected PTSD.  The 
diagnoses was PTSD, chronic and severe; the Global 
Assessment of Functioning (GAF) Score was 30; and the 
examiner stated that the veteran was permanently and totally 
disabled from employment.  

In September 1999, the veteran submitted a Request for 
Approval of School Attendance for his son, [redacted], a child 
over age 18 attending school until June 2003.  His award of 
VA disability compensation benefits was amended to reflect 
the continuing dependency of his son, [redacted], as a child 
over age 18 and attending school, until July 1, 2003.  The 
veteran and his representative were notified of that action 
by RO letter of February 23, 1999, which informed him that 
he was receiving additional VA disability compensation 
benefits for his spouse and his child, [redacted]; that he would 
receive additional disability compensation benefits would be 
paid for [redacted], until July 1, 2003; that he must notify the 
RO immediately of any change in the number or status of his 
dependents; and that failure to do so would result in an 
overpayment which must be repaid.  

A rating decision of August 3, 2000, granted a total 
disability rating based on unemployability due to service-
connected disabilities, and further conferred basic 
eligibility to Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. § Chapter 35, both 
effective September 1, 1998.  The veteran and his 
representative were notified of that decision by RO letter 
of August 9, 2000, which informed him that he was receiving 
additional VA disability compensation benefits based upon 
the dependency of his spouse and his child, [redacted], a child 
over age 18 attending school; and that he must notify VA of 
any change in the number or status of his dependents.  That 
letter further notified the veteran that his wife and son, 
[redacted], were eligible for Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. § Chapter 35.  
The RO failed to withhold the additional VA disability 
compensation benefits paid the veteran based upon the 
dependency of his child, [redacted], pending receipt of an 
application for Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. § Chapter 35.  

By RO letter of August 10, 2000, the veteran and his 
representative were notified that he was receiving increased 
VA disability compensation benefits at the 100 percent rate 
because he was unemployable; that his award included 
additional VA disability compensation benefits based upon 
the dependency of his spouse and his child, [redacted], a child 
over age 18 attending school though July 1, 2003; that he 
must notify VA of any change in the number or status of his 
dependents; and that failure to do so would result in an 
overpayment which must be repaid.  

An RO memorandum, dated January 2, 2001, noted that the 
veteran's spouse and his son, [redacted], a child over age 18 
attending school, were eligible for Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35.  An attachment to that memorandum stated that 
[redacted] had established the requisite relationship as a child 
of the veteran; that he was a school child through July 1, 
2003; that he had eligibility for Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35 based upon the veteran being entitled to a 
total disability rating based on individual unemployability 
due to service-connected disabilities; and that the 
effective date of that rating was September 1, 1998.  The 
evidence further shows that the RO subsequently awarded 
Dependents' Educational Assistance benefits under the 
provisions of 38 U.S.C.A. § Chapter 35 to [redacted], effective 
August 21, 2000, without simultaneously removing him from 
the veteran's running award of VA disability compensation 
benefits.  

By RO letter of April 9, 2001, the veteran and his 
representative were informed that he had been receiving 
additional VA disability compensation benefits based upon 
the dependency of his spouse and his child, [redacted], a child 
over age 18 attending school; that [redacted] was also receiving 
concurrent Dependents' Educational Assistance benefits under 
the provisions of 38 U.S.C.A. § Chapter 35; that both 
benefits could not be paid at the same time; that it was 
proposed to retroactively adjust the veteran's award of VA 
disability compensation benefits to reflect the loss of his 
dependent, [redacted], effective August 21, 2000, the date 
[redacted] began receiving Chapter 35 benefits, resulting in an 
overpayment of VA disability compensation benefits; that it 
was proposed to immediately reduce his award of VA 
disability compensation benefits to reflect the loss of 
[redacted] as a dependent, which would result in an additional 
overpayment which he must repay; and that his award has been 
adjusted to avoid an additional overpayment which he would 
have to repay.  He was informed that he could submit 
additional evidence showing why the proposed reduction 
should not take place; that his overpayment could be 
minimized if he agreed to an immediate adjustment of his 
benefits; that if he agreed with the proposed action and 
wanted his award reduced immediately, he should so notify 
the RO within 60 days and he would be notified of the exact 
amount of the overpayment and given repayment information.  

In an RO letter of July 16, 2001, the veteran and his 
representative were informed that his award of VA disability 
compensation benefits had been reduced, effective August 21, 
2000, to reflect the loss of [redacted] as a dependent, 
resulting in an overpayment of VA disability compensation 
benefits which he must repay; that he had the right to 
request a waiver of the overpayment; and that he had the 
right to appeal that decision.  Similar information and 
notification was provided the veteran by a July 28, 2001 
letter from the VBA Debt Management Center.  On August 27, 
2001, the veteran requested waiver of recovery of the 
overpayment, asserting that he had completed the paperwork 
the best he knew how, and that he could not afford a 
decrease in his VA disability compensation benefits.  An 
October 1, 2001, letter from the VBA Debt Management Center 
to the RO's Committee on Waivers and Compromises showed that 
the veteran had been notified of the overpayment of VA 
disability compensation benefits in the calculated amount of 
$1,388.00, and of his right to request waiver of that 
overpayment by VBA Debt Management Center letter of July 28, 
2001; that the veteran's request for waiver of the 
overpayment of VA disability compensation benefits was 
received on August 27, 2001; and that a Financial Status 
Report was requested from the veteran on September 5, 2001.  
Hard copies of the letters from the VBA Debt Management 
Center are included in the veteran's claims folder.

A decision of the RO's Committee on Waivers and Compromises 
(COWC), dated in October 2001, denied waiver of recovery of 
the overpayment of VA disability compensation benefits in 
the calculated amount of $1,388.00.  That decision found 
that there was no evidence of fraud, misrepresentation, or 
bad faith on the part of the veteran, but found that the 
veteran had continued to receive and negotiate payment of 
additional VA disability compensation benefits based upon 
the dependency of [redacted] while [redacted] was receiving 
Dependents' Educational Assistance benefits under the 
provisions of 38 U.S.C.A. § Chapter 35, effective August 21, 
2000, in his own right.  It was concluded that collection of 
the overpayment would not seriously impair the veteran's 
ability to provide his family with the necessary living 
expenses, violate standards of equity and good conscience, 
or defeat the purpose of the benefit.  The veteran filed a 
timely Notice of Disagreement with the denial of his claim 
for waiver of recovery of the overpayment of VA disability 
compensation benefits.  The veteran's Financial Status 
Report was not considered at the time of that COWC decision.

A Financial Status Report (VA Form 4-5655) from the veteran, 
received at the RO on December 11, 2001, showed that the 
veteran was unemployed; that his monthly income of $3,980. 
exceeded his monthly expenses of $3,671. by $309.  The 
veteran further reported that his wife was unable to work 
because she was taking care of him; that his net assets were 
in the amount of $142,750.; that his debt against those 
assets was in excess of $30,000; that he was paying out-of-
state college tuition for his son, [redacted]; and that he was 
not at fault in the creation of the overpayment.  

A January 9, 2002, letter from the VBA Debt Management 
Center to the RO's Committee on Waivers and Compromises 
updated the status of that overpayment.  The veteran and his 
representative were provided a Statement of the Case on 
February 12, 2002, notifying them of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
pertinent law and regulations and applicable standards 
governing waiver of recovery of overpayments of VA 
disability compensation benefits, the decision reached, and 
the reasons and bases for that decision.  The veteran's 
Substantive Appeal (VA Form 9), received at the RO in April 
2002, stated that the overpayment was not his fault; that he 
was very ill; that VA was taking the little money that he 
had and placing him under a financial strain; and that VA 
was in a better position that he was to know that additional 
VA disability compensation benefits were being paid to him 
for his son, [redacted], at the same time that [redacted] was 
receiving Dependents' Educational Assistance benefits under 
the provisions of 38 U.S.C.A. § Chapter 35, effective August 
21, 2000, in his own right.  

In a February 2002 Memorandum of Affirmation of the October 
2001 decision of the RO's COWC dated denying waiver of 
recovery of the overpayment of VA disability compensation 
benefits in the calculated amount of $1,388.00, the RO 
affirmed that decision, finding that the overpayment was 
properly created because the veteran did not report that his 
son was in receipt of Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. § Chapter 35 in 
his own right, and that the veteran continued to receive 
additional VA disability compensation benefits based upon 
the dependency of his son, [redacted].  

In a Statement of Accredited Representative in Appealed Case 
(VA Form 646), received at the RO in July 2002, the 
veteran's representative stated that the RO was at fault in 
creation of the overpayment by awarding Dependents' 
Educational Assistance benefits under the provisions of 
38 U.S.C.A. § Chapter 35, benefits to [redacted] in his own 
right, effective August 21, 2000, while failing to 
simultaneously remove [redacted] as a dependent from the 
veteran's award of VA disability compensation benefits. 

II.  Analysis

The evidence in this case has been fully discussed in the 
Evidence section of this decision, and will not be 
reiterated except as necessary for purposes of 
clarification.
The issues before the Board are entitlement to waiver of 
recovery of an overpayment of VA disability compensation 
benefits in the calculated amount of $1,388.00, to include 
the issue of whether that overpayment was properly created.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of 
the following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991 & Supp. 2002).  Such elements contemplate a 
willful failure to report information with the intent to 
obtain unentitled benefits.  The Board's review of the 
record shows that the COWC has resolved this question in 
favor of the appellant, finding that there was no evidence 
of fraud, misrepresentation or bad faith on the part of the 
veteran.  Thus, his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees 
with that preliminary finding in that the record is devoid 
of evidence of an intent to defraud the VA or any evidence 
that the appellant misrepresented the facts to the VA.  
Therefore, there is no statutory bar to waiver of recovery 
of the overpayment.  

Generally, pension or compensation may be paid from a 
child's 18th birthday based upon school attendance if the 
child was at that time pursing a course of instruction at an 
approved educational institution and a claim for such 
benefits is filed within 1 year from the child's 18th 
birthday.  38 C.F.R. § 3.667(a)(2002).  Pension, 
compensation or dependency and indemnity compensation may 
not be authorized: (1) After a child has elected to receive 
educational assistance under 38 U.S.C. Chapter 35.  The 
conditions applicable to the bar to payment of pension, 
compensation or dependency and indemnity compensation for a 
child concurrently with educational assistance allowance 
under 38 U.S.C. A. Chapter 35 are set forth in § 21.3023 of 
this chapter.  38 C.F.R. § 3.707(a) (2002).  Title 38 C.F.R. 
§21.3023 provides that a child who is eligible for 
educational assistance and who is also eligible for pension, 
compensation, or dependency and indemnity compensation 
benefits based on school attendance must elect whether he or 
she will receive educational assistance or pension, 
compensation, or dependency and indemnity compensation 
benefits.  However, the record shows that the veteran's son, 
[redacted], was not receiving direct payment of the additional 
VA disability compensation benefits paid on account of his 
dependency, and the record is devoid of evidence that an 
election was required of, or was made, by the veteran.  
Further, the record is silent for any evidence that the RO 
took action to terminate the additional VA disability 
compensation benefits paid the veteran because of [redacted]'s 
dependency at the time it awarded Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35 to [redacted] in his own right

The record in this case clearly shows that the RO made an 
award of Dependents' Educational Assistance benefits under 
the provisions of 38 U.S.C.A. § Chapter 35,  to [redacted] in 
his own right, effective August 21, 2000, while failing to 
simultaneously remove [redacted] as a dependent from the 
veteran's award of VA disability compensation benefits.  
When that error was discovered, the RO retroactively 
terminated the additional VA disability compensation 
benefits being paid the veteran on account of the dependency 
of [redacted], resulting in the creation of the overpayment in 
the calculated amount of $1,388.00.  

As noted, the Board agrees that there is no evidence of 
fraud, misrepresentation or bad faith on the part of the 
veteran, and no evidence of a willful failure to report 
information with the intent to obtain unentitled benefits.  
In addition, the evidence shows that the overpayment of VA 
disability compensation benefits to the veteran was created 
because the RO made an award of Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35, while erroneously failing to terminate the 
payment of additional VA disability compensation benefits to 
the veteran based upon the dependency of his son, [redacted], as 
required by applicable law and regulations.  The Board 
further finds that all information and evidence needed to 
make the correct awards was in the possession of the RO at 
the time of the award actions which led to creation of the 
overpayment of VA disability compensation benefits.  To that 
point, the record shows that the veteran's original 
Application for Increased VA Disability Compensation 
Benefits based Upon Unemployability Due to Service-Connected 
Disabilities (VA Form 21-8940) was received at the RO in 
September 1998.  The RO was therefore on notice from that 
date that the veteran had potential entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, and potential eligibility 
for Dependents' Educational Assistance benefits under the 
provisions of 38 U.S.C.A. § Chapter 35.

The record includes no evidence that the veteran was 
notified that he could not receive additional benefits on 
his award for [redacted] when he is already receiving Chapter 35 
benefits in his own right; and that both benefits could not 
be paid at the same time at any time prior to the RO letter 
to the veteran, dated April 9, 2001.  The record further 
includes no evidence that the veteran was notified that 
[redacted] was receiving Chapter 35 benefits in his own right at 
any time prior to the RO letter to the veteran , dated April 
9, 2001.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  38 
U.S.C.A. § 5302(a) (West 1991 & Supp. 2002;  38 C.F.R. §§ 
1.963, 1.965 (2002).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse 
to either side.  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and 
the Government.  In making this determination, consideration 
will be given to the following elements, not intended to be 
all-inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to 
the Government.  The age, financial experience, and 
education of the debtor should also be considered in these 
determinations.  

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  That record shows that the veteran has 
routinely reported changes in the number or status of his 
dependents for many years.  Essentially, in terms of fault, 
the appellant alleges that he was not responsible for the 
creation of the overpayment of VA disability compensation 
benefits because he was not aware of the concurrent payments 
resulting in the overpayment, and asserts that the RO was at 
fault in creation of the overpayment by awarding Dependents' 
Educational Assistance benefits under the provisions of 
38 U.S.C.A. § Chapter 35 to [redacted] in his own right, 
effective August 21, 2000, while failing to simultaneously 
remove [redacted] as a dependent from the veteran's award of VA 
disability compensation benefits.  The evidence of record 
supports these contentions.  

While a VA benefit recipient must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid, and such 
notice must be furnished when the recipient acquires 
knowledge of such change (See 38 C.F.R. § 3.660(a) (2002)), 
the record in this case does not show that the veteran 
received notification that he was in receipt of additional 
VA disability compensation benefits based upon [redacted]'s 
dependency after the date that [redacted] was retroactively 
awarded Dependents' Educational Assistance benefits under 
the provisions of 38 U.S.C.A. § Chapter 35, effective August 
21, 2000, until he received the RO's letter of April 9, 
2001, by which time the erroneous concurrent payment of both 
benefits had continued for almost one year.  In fact, the 
record establishes that the veteran was informed of his 
receipt of VA disability compensation benefits at the 100 
percent rate, with additional benefits based upon the 
dependency of his wife and son, [redacted], in August 9, 2000, 
but does not show that the veteran was notified by the RO of 
the subsequent award of Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. § Chapter 35 to 
[redacted] in his own right.  The Board further finds that 
nothing that is shown to have occurred in this case meets 
the definition of a change in dependency which would require 
the veteran to give notice to the RO of a change in the 
status of his dependent son.  The Board further finds that 
at all times at issue herein, [redacted] was the child of the 
veteran, over 18 and attending school, and there is no 
evidence that he stopped occupying that status in any 
fashion that was made known to the veteran prior to receipt 
of the RO's April 9, 2001, letter.  

As to fault of debtor, the records shows that the veteran 
has routinely reported the status of his dependents in a 
timely fashion, and that no actions of the debtor have been 
cited that contributed to creation of the debt.  The veteran 
is entitled to rely upon representations made to him by the 
RO, and there is no evidence that the veteran caused, 
through action or omission to act, the creation of the 
current overpayment of VA disability compensation benefits 
in the calculated amount of $1,388.00.  

With respect to balancing of faults, or weighing faults of 
the debtor against VA fault, the Board finds that the RO was 
primarily, if not solely, at fault in the making of 
erroneous awards in contravention of applicable and 
controlling law and regulations, and in permitting those 
erroneous awards to run for a lengthy period.  
The Board further finds that a January 1999 report of VA 
PTSD examination shows that the veteran's memory is severely 
impaired due to depression and preoccupation with his 
service-connected PTSD; that his current diagnosis is PTSD, 
chronic and severe, rated as 70 percent disabling; and that 
his GAF Score is 30, indicative of behavior considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, or inability to 
function in almost all areas.

The VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002), provides that a 70 percent evaluation is warranted 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Given the 
severity of the veteran's memory impairment associated with 
his service-connected PTSD, the social and industrial 
impairment resulting therefrom, and the failure of the RO to 
advance any documentary evidence that the veteran was 
notified of the bar to concurrent payment of additional VA 
disability compensation benefits on account of [redacted]'s 
dependency while [redacted] was receiving Dependents' 
Educational Assistance benefits under the provisions of 
38 U.S.C.A. § Chapter 35 in his own right, the Board finds 
that the veteran has minimal, if any, fault in the creation 
of the overpayment of VA disability compensation benefits in 
the calculated amount of $1,388.00. 

As to undue hardship, including the question of whether 
collection would deprive the debtor or his family of basic 
necessities, the record does not show that the veteran would 
be unable to provide food, shelter or clothing for his 
family, but shows that his current monthly income exceeds 
his monthly expenses by only $309.00.  The veteran further 
contends that repayment of the debt will result in financial 
hardship to him.  The veteran's Financial Status Report 
shows that he veteran has not made excessive claims as to 
his monthly expenses, and he has reported that he had to 
borrow money to pay [redacted]'s out-of-state tuition fees, but 
did not report the monthly cost of repaying such loans.  

The Board has also considered whether the withholding of 
benefits or recovery would nullify the objective for which 
the VA benefits were intended, and thus 
defeat the purpose of the additional VA disability 
compensation benefits paid to the veteran on account of 
[redacted]'s dependency.  The Board notes that the additional VA 
disability compensation benefits paid to the veteran on 
account of [redacted]'s dependency were intended to assist the 
veteran with the costs of supporting that dependent, and 
that the veteran has reported that he is currently giving 
[redacted] an average of $500. per month to help with the costs 
of college expenses.  Based upon the foregoing, the Board 
finds that withholding of benefits or recovery would nullify 
the objective for which the VA benefits were intended, and 
thus 
defeat the purpose of the benefits.

As to the matter of unjust enrichment, the veteran has 
denied that he would be unjustly enriched by waiver of 
recovery of the overpayment, and the evidence in this case 
fails to support a finding that he would be unjustly 
enriched or receive an unfair gain by waiver of recovery of 
the overpayment of VA disability compensation benefits paid 
to the veteran on account of [redacted]'s dependency, 
particularly in light of the monthly assistance given by the 
veteran to his son.  Rather, the Board finds that it would 
be manifestly unfair to require this disabled and 
unemployable veteran to repay an indebtedness created the 
RO's undisputed error in making an award of Dependents' 
Educational Assistance benefits under the provisions of 
38 U.S.C.A. § Chapter 35, benefits to [redacted] in his own 
right, effective August 21, 2000, while failing to 
simultaneously remove [redacted] as a dependent from the 
veteran's award of VA disability compensation benefits.  

The Board does not find that the veteran has changed his 
position to his detriment by reliance on VA benefits, or 
that he had relinquished a valuable right or incurrence of a 
legal obligation by reliance upon the additional VA 
disability compensation benefits paid him on account of 
[redacted]'s dependency during the period of the overpayment.  
38 C.F.R. § 1.965(a) (2002).

Based upon the foregoing, the Board finds that recovery of 
the overpayment of additional VA disability compensation 
benefits to the veteran based upon the dependency of his 
son, [redacted], would violate the standard of "equity and good 
conscience".  The Board further finds the evidence of record 
shows that the veteran's service-connected PTSD is 
exacerbated by financial stressors; that the facts and 
circumstances in this particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights; and that recovery of the overpayment of 
additional VA disability compensation benefits would be 
unduly adverse to the veteran.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the overpayment of additional 
VA disability compensation benefits to the veteran in the 
calculated amount of $1,388.00 was improperly created.  In 
addition, the Board finds that even if that overpayment had 
been properly created, under the facts and circumstances 
present in this case, recovery of the overpayment would 
violate standards of equity and good conscience.  
Accordingly, waiver of recovery of the overpayment of VA 
disability compensation benefits in the calculated amount of 
$1,388.00 is granted.  


ORDER

Waiver of recovery of the overpayment of VA disability 
compensation benefits in the calculated amount of $1,388.00 
is granted.  



		
NANCY RIPPEL
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

